DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 71-92 are currently pending and have been examined.
This action is in response to the amendment filed on 7/15/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 71, 73, 75-78, 80-82, 84, 86-89, & 91-92 are rejected under 35 U.S.C. 103 as being unpatentable over Wiley (US9342893) in view of Ke (US20110106782A1)
As per claim 71, Wiley teaches a computer-implemented method of managing one or more medical whole slide query images, the method comprising: 
operating a device processor to: 
for each medical whole slide query image (col. 4, lines 39-45: image can be digital photograph, XRay, CT, MRI, or other patient scan), divide the medical whole slide query image into a plurality of image portions, each image portion comprising at least a specimen portion of a specimen being examined on that medical whole slide query image (Fig. 2; col. 5, lines 22-26: image has been decomposed in image portions); 
for each image portion, detect one or more features within the associated specimen portion and assign that image portion to one or more feature groups based on the detected one or more features (Fig. 3A; col. 5, lines 30-49: system detects and assigns labels to each fragment in each image portion based on similarity); 
from each feature group, select at least one image portion as a representative image portion for that feature group (col. 4, lines 44-52: system extracts a fragment signature from each fragment, or group of pixels) and generate an encoded representation based on the representative image portion (col. 9, lines 11-28: computer executes previously described steps including segmentation of image); and 
generate an index identifier for medical whole slide query image based on one or more encoded representations generated for the one or more feature groups (col. 5, lines 30-49: fragment tree is generated for image based on the fragment signatures assigned to each fragment); and 
operating a management processor remote from the device processor to: receive the index identifier (col. 6, lines 46-57: receive fragment tree for image) from the device processor (col. 9, lines 1-10: separate device can provide input into computing system).
Wiley does not expressly teach compare the index identifier with a plurality of stored index identifiers to locate one or more analogous images and retrieve the one or more analogous images.
	Ke, however, teaches to content-based image searching where descriptors representative of specific image region groups are used to search and retrieve similar images (para. 5).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the aforementioned features in Ke with Wiley based on the motivation of providing for efficient image searching (Ke – para. 3).
As per claim 73, Wiley and Ke teach the method of claim 71. Wiley does not expressly teach wherein comparing the index identifier with the plurality of stored index identifiers to locate the one or more analogous images comprises determining a measure of similarity between the index identifier and each index identifier of the plurality of stored index identifiers.
Ke, however, teaches to comparing the descriptors for a first image with stored descriptors of indexed images and determining similarity between the descriptors (para. 51).
The motivations to combine the above mentioned references are discussed in the rejection of claim 71, and incorporated herein.
As per claim 75, Wiley and Ke teach the method of claim 71. Wiley does not expressly teach comprises operating the device processor to pre-process each medical whole slide query image prior to dividing the medical whole slide query image into a plurality of image portions.
Ke, however, teaches to preprocessing the image before segmentation such as converting the image to grayscale (para. 45).
The motivations to combine the above mentioned references are discussed in the rejection of claim 71, and incorporated herein.
As per claim 76, Wiley and Ke teach the method of claim 71. Wiley does not expressly teach wherein retrieving the one or more analogous images comprises retrieving a predefined number of images having highest measures of similarity.
Ke, however, teaches to retrieving a specific number of images having a minimum number of matching descriptor identifiers (para. 66).
The motivations to combine the above mentioned references are discussed in the rejection of claim 71, and incorporated herein.
As per claim 77, Wiley and Ke teach the method of claim 71. Wiley does not expressly teach wherein retrieving the one or more analogous images comprises retrieving the one or more analogous images having a measure of similarity greater than a predefined threshold.
Ke, however, teaches to retrieving a specific number of images having a minimum number of matching descriptor identifiers (para. 66).
The motivations to combine the above mentioned references are discussed in the rejection of claim 71, and incorporated herein.
As per claim 78, Wiley and Ke teach the method of claim 71. Wiley does not expressly teach comprises: for each analogous image: detecting one or more features of the analogous image; determining a measure of similarity between the one or more features of the analogous images and the one or more features of each respective medical whole slide query image; and sorting the one or more analogous images based on the measure of similarity between each of the one or more features of the analogous images and the one or more features of each respective medical whole slide query image.
Ke, however, teaches to storing images that have already been indexed with descriptors identified (para. 28). Ke also teaches to determining the similarity of the descriptors with the stored images against the submitted image (para. 28). Ke teaches to further ranking the indexed images based on a specific condition (para. 75).
The motivations to combine the above mentioned references are discussed in the rejection of claim 71, and incorporated herein.
As per claim 80, Wiley and Ke teach the method of claim 71. Wiley does not expressly teach further comprises automatically generating a report for the medical whole slide query image based on the retrieved one or more analogous images.
Ke teaches to outputting a display with a ranking of the similar images to the user (para. 78).
The motivations to combine the above mentioned references are discussed in the rejection of claim 71, and incorporated herein.
As per claim 81, Wiley and Ke teach the method of claim 80. Wiley does not expressly teach comprises operating the device processor to transmit the index identifier to the management processor via a network.
Ke, howver, teaches to a user device sending a query to the central system over a network (Fig. 1; para. 36).
The motivations to combine the above mentioned references are discussed in the rejection of claim 71, and incorporated herein.
Claims 82, 84, 86-89, & 91-92 recite substantially similar limitations as those already addressed in claims 71, 73, 75-78, & 80-81 and, as such, are rejected for similar reasons as given above.

Claim(s) 72, 74, 83, & 85 are rejected under 35 U.S.C. 103 as being unpatentable over Wiley and Ke as applied to claims 71 & 82 above, and in further view of Paschalakis (US20100188580).
As per claim 72, Wiley and Ke teach the method of claim 71, but do not expressly teach wherein generating the at least one encoded representation further comprises using at least one of a minimum-maximum method and a thresholding method to convert a non-binary encoded representation to a binary encoded representation.
Paschalakis, however, teaches to a system binarizing image descriptors for use in finding similar images (claim 13).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the aforementioned features in Paschalakis with Wiley and Ke based on the motivation of allow fast processing of large sequences (Paschalakis - para. 19).
As per claim 74, Wiley and Ke teach the method of claim 73, but do not expressly teach wherein determining the measure of similarity between the index identifier and each of the plurality of stored index identifiers comprises determining a Hamming distance between the index identifier and each of the plurality of stored index identifiers.
Paschalakis, however, teaches to a system binarizing image descriptors for use in finding similar images (claim 13). Paschalakis also teaches to using a Hamming distance to determine similarity between descriptors (claim 13).
The motivations to combine the above mentioned references are discussed in the rejection of claim 72, and incorporated herein.
Claims 83 & 85 recite substantially similar limitations as those already addressed in claims 72 & 74 and, as such, are rejected for similar reasons as given above.

Claims 79 & 90 are rejected under 35 U.S.C. 103 as being unpatentable over Wiley and Ke as applied to claims 71 & 82 above, and in further view of Gutelzon US20110158533A1).
As per claim 79, Wiley and Ke teach the method of claim 78, but do not expressly teach wherein the measure of similarity comprises at least one of a Euclidean distance, chi-square distance, and cosine similarity.
Gutelzon, however, teaches to using descriptors for determining image similarity and where a measure of similarity includes Euclidean distance (para. 100, 127).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the aforementioned features in Gutelzon with Wiley and Ke based on the motivation of providing an image comparison apparatus and method that is substantially resilient to scanning, scaling, rotating, cropping or other distortions of an image (Gutelzon - para. 7).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Demoulin (US20130343654A1) teaches to generating a binary descriptor representing an image patch. More specifically, the present invention relates to a system and method for generating a binary descriptor representing an image patch using a number of identified features within the image patch.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan K Ng whose telephone number is (571)270-7941. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan Ng/           Primary Examiner, Art Unit 3626